Case 0:20-cv-61912-DPG Document 17 Entered on FLSD Docket 10/15/2020 Page 1 of 2




                             IN THE UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLOIRDA


  LARRY KLAYMAN

                            Plaintiff

                  v.
                                                        Case Number: 0:20-cv-61912
  INFOWARS LLC. et al,

                            Defendant.


                                         MOTION FOR REMAND

          Plaintiff Larry Klayman (“Mr. Klayman”) hereby moves this Court for an order

  remanding this action to the Seventeenth Judicial Circuit for Broward County, Florida pursuant

  to 28 U.S. Code § 1447. The basis for this motion is because this Court lacks jurisdiction since

  there is no complete diversity of citizenship between the parties. Mr. Klayman is a citizen of

  Florida and Defendant Roger Stone is also a citizen of Florida.

          Defendant Stone was served with the Complaint merely one day after the statutory

  deadline had passed, but he is still a named defendant in this matter. In any event, Mr. Klayman

  is filing concurrently herewith a Motion for Leave to Have Served Defendant Stone One Day

  Late to moot out any issue, and therefore, there will continue to be a lack of diversity

  jurisdiction. Lastly, this Court does not have federal question jurisdiction, as there are no federal

  statutes at issue here.

          Accordingly, Mr. Klayman respectfully requests that this Court remand this action to the

  Seventeenth Judicial Circuit for Broward County, Florida.


  Dated: October 15, 2020                                       Respectfully submitted,




                                                   1
Case 0:20-cv-61912-DPG Document 17 Entered on FLSD Docket 10/15/2020 Page 2 of 2




                                                             /s/ Larry Klayman
                                                            Larry Klayman, Esq.
                                                            FL Bar No. 246220
                                                            7050 W. Palmetto Park Road
                                                            Tel: (561) 558-5336
                                                            Email:leklayman@gmail.com

                                                            Plaintiff Pro Se

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 15th day of October 2020, a true copy of the foregoing

  was filed via ECF and served to all counsel of record though the Court’s ECF system.


                                                                    /s/ Larry Klayman




                                                 2
